Citation Nr: 0517144	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The issue of entitlement to an earlier effective date for the 
award of service connection for the veteran's service-
connected post-traumatic stress disorder (PTSD) and residuals 
of a shrapnel wound to the right thigh was received by the RO 
in April 2004.  Additionally, in a statement dated in May 
2004, the veteran's representative raised the issues of 
entitlement to an increased rating for his service-connected 
residuals of a shrapnel wound in the right thigh.  This 
statement also raised the issue as whether there was clear 
and unmistakable error in the rating decision of September 
2002, that rated the veteran's service-connected residuals of 
a shrapnel wound in the right thigh under the provisions of 
Diagnostic Code 7805 and not Diagnostic Codes 5313 and 5314.  
In addition, the veteran's representative raised the issue of 
entitlement to service connection for arthritis of the right 
knee.  These issue have not been developed for appellate 
review and are therefore referred to the RO for appropriate 
disposition.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, due to such symptoms as depressed mood, anxiety, 
suspiciousness, occasional panic attacks, and chronic sleep 
impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in April 2002 and August 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See VAOGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was afforded VA examinations in May 2002 and August 
2004, in conjunction with this claim.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran's service medical records, including his 
examinations upon entrance into and separation from active 
military service, reveal no mental disorder symptoms or 
diagnoses.  The veteran was awarded the Purple Heart for 
wounds received, in January 1968, and the Bronze Star medal 
with "V" device for heroism, in February 1968, in 
connection with military operations against hostile forces in 
Vietnam.

Subsequent to service, in May 2002, a VA fee-based PTSD 
examination was conducted.  The veteran reported that after 
he returned to the United States from Vietnam, his coworkers 
called him a murderer.  Thereafter, he felt that he had to 
quit.  He also stated that subsequent to service, he spent a 
lot of energy suppressing thoughts, memories, and feelings 
about Vietnam.  After the attacks on September 11, 2001, 
however, he suddenly felt like he was back in the war, and 
experienced nightmares, flashbacks, intrusive thoughts, 
anxiety, increased anger, insomnia, depression, suicidal 
ideations, and guilty feelings.  The examiner noted that the 
veteran had not had any psychiatric treatment, had not tried 
any psychotropics, and had no problems with drugs, alcohol, 
or psychosis.  The veteran noted that as long as he was busy, 
he was "OK," but otherwise he had more problems with 
intrusive thoughts and feelings.  He said that seeing an 
American flag precipitates flashbacks.  He reported transient 
thoughts of suicide.  The mental status examination revealed 
that the veteran was tearful and anxious when discussing his 
Vietnam experiences, and was particularly upset when 
discussing being called a murderer by his coworkers.  The 
veteran had coherent thoughts.  The examiner found a history 
of PTSD, secondary to his service in Vietnam, which had 
worsened since the attack on September 11, 2001.  The 
examiner commented that the veteran continued to struggle 
with the lack of acceptance he experienced as a Vietnam 
veteran.  The examiner concluded that "despite the ongoing 
problems he is experiencing psychologically, he is able to be 
productive in his job and he is social and has a good 
marriage."  The diagnosis was PTSD, with increased 
nightmares and flashbacks since September 11, 2001, and a 
Global Assessment Functioning (GAF) score of 60 was assigned.

In December 2002, members of the veteran's friends and family 
submitted lay statements regarding the veteran's post-
traumatic stress disorder manifestations.  They related that 
the veteran had "dramatically changed" after Vietnam, 
having become more reclusive, stoic, hypervigilant, and 
avoidant of anything that might remind him of his war 
experiences.

Thereafter, a VA examination conducted in August 2004, 
reported that the veteran was not receiving mental health 
treatment.  The veteran stated that he handled his problems 
by "burying himself in his work and attending church three 
times a week."  The veteran reported that the only people he 
trusted were his wife and pastor.  He admitted to homicidal 
and suicidal ideation.  The veteran stated that he was on 
guard at all times.  He reported nightmares and chronic 
intrusive thoughts.  On mental status examination, the 
veteran was oriented in all spheres.  There was no evidence 
of a thought disorder or psychosis.  Reality testing was 
reported as good, without looseness of association.  His 
speech and language were goal directed and he was spontaneous 
in conversation.  The veteran's mood was intense, an 
underlying irritability was noted although it was noted that 
the veteran was cooperative with the examiner.  The veteran's 
dress was noted as casual and his hygiene was good.  The 
examiner concluded that the veteran threw himself into his 
work to deal with his chronic anxiety.  The veteran admitted 
to depressed mood, suspiciousness, and occasional panic 
attacks.  The veteran exhibited chronic sleep impairment, 
with mild to moderate problems with concentration and 
forgetfulness.  The examiner noted, however, that the veteran 
was able to perform his work.  With regard to social 
impairment, the examiner noted that the veteran got along 
well with his wife and pastor.  The veteran said he had 
friends that he was loyal to, but he did not trust people in 
general.  A GAF score of 55 to 60 was assigned.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  However, the current appeal 
is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.

A rating decision dated in September 2002, granted service 
connection for PTSD and a 30 percent disability rating was 
assigned, effective March 5, 2002.  This rating contemplates 
PTSD manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.


A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Applying the above criteria to the facts of the case, the 
medical evidence demonstrates a 30 percent rating is 
warranted for manifestations of the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.7.  The Board 
finds that the weight of the evidence does not support a 
finding of a 50 percent evaluation, or higher, for PTSD.  
Indeed, the medical evidence of record did not show that the 
veteran has occupational and social impairment to the extent 
that it reduced reliability and productivity.  A flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; and impaired 
abstract thinking and judgment were not shown.  The veteran 
reported occasional panic attacks, but not to the extent that 
they occurred more than once a week.  The examiner also noted 
disturbances of motivation and mood, in that the veteran was 
depressed and irritable.  This did not, however, interfere 
with the veteran's ability to complete his work, or maintain 
trusting relationships with his wife and pastor.  

The veteran's GAF score of 55 to 60 is consistent with his 
moderate symptoms, such as occasional panic attacks, and 
moderate difficulty in social functioning, such as few 
friends outside his wife and pastor.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The Board 
notes the argument of the veteran, through his 
representative, regarding the veteran's GAF scores, and his 
statement that the veteran "exceeds the requirements of the 
30% evaluation and meets a predominate amount of 
characteristics at the next higher level."  Based on the 
analysis of the medical evidence of record, the Board 
disagrees.  Consideration of the most appropriate rating 
focuses more closely the symptomatology reflected by both of 
the PTSD examination reports, rather than just the GAF 
scores.  Further, the veteran does not have weekly panic 
attacks.  He does not have impairment of memory, judgment, or 
abstract thinking.  Most importantly, although his PTSD is 
moderate in nature, he has been able to continually work at a 
full-time job for the last 23 years, working a 10 to 14 hour 
shift each day.  The panic attacks, depressed mood, and 
irritability noted by the examiners have not affected his 
work to the extent specified by the criteria for a 50 percent 
evaluation.  There is little, if any, reduction in 
reliability or productivity shown.

Accordingly, an initial evaluation in excess of 30 percent 
disabling for service-connected PTSD is not warranted.  As 
noted above, the RO granted service connection and originally 
assigned a 30 percent evaluation for PTSD as of the date of 
receipt of the veteran's claim, i.e., March 5, 2002.  See 
38 C.F.R. § 3.400 (2004).  After review of the evidence, 
there is no medical evidence of record that would support a 
rating in excess of 30 percent for the disability at issue at 
any time subsequent to March 5, 2002.  Id.; Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


